Order filed May 30, 2013




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-12-00352-CR
                                   __________

                  LEROY FLORES ALANIZ, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                                Ector County, Texas
                           Trial Court Cause No. D-37,921


                                     ORDER
      Leroy Flores Alaniz, through his court-appointed counsel, filed a timely
notice of appeal. Court-appointed counsel thereafter filed an appellate brief on
behalf of Alaniz. Counsel has now filed in this court a motion to withdraw as
counsel for Alaniz because Alaniz, prior to the filing of the State’s brief, has timely
expressed a desire to represent himself on appeal. We abate this appeal.
      We abate the appeal and remand the cause to the trial court so that it may
conduct a hearing to determine the following:
     1. Whether Alaniz desires to prosecute his appeal;
     2. Whether Alaniz is still indigent; and
     3. If he is indigent, whether, after being warned of the dangers and
        disadvantages of self-representation, Alaniz competently and
        intelligently chooses to exercise the right to represent himself.
The trial court is directed to conduct a hearing and make appropriate findings and
recommendations. If it is determined that Alaniz is indigent and is exercising his
right to represent himself, the trial court must develop evidence as to whether
Alaniz’s decision to proceed without counsel is knowingly and intelligently made
and must enter findings of fact and conclusions of law. Faretta v. California, 422
U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard
v. State, 739 S.W.2d 341 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780
(Tex. Crim. App. 1976). The trial court clerk is directed to prepare and forward to
this court a clerk’s record containing the findings, conclusions, recommendations,
and any orders of the trial court. The court reporter is directed to prepare and
forward to this court the reporter’s record from the hearing. These records are due
to be filed in this court on or before July 1, 2013.
      The appeal is abated.


                                                          PER CURIAM


May 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.


                                           2